Citation Nr: 0816840	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for shrapnel wound of 
the buttocks.

2.  Entitlement to service connection for genital herpes.

3.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for hearing loss has been 
received and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran does not have a current disability related to 
a shrapnel wound injury to the buttocks.

2.  Genital herpes was not present in service or until years 
thereafter and is not etiologically related to service.

3.  In an unappealed June 2003 rating decision, the RO denied 
service connection for hearing loss.

4.  The evidence associated with the claims file subsequent 
to the June 2003 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for shrapnel wound 
injury to the buttocks are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

2.  Genital herpes was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).
Analysis

Shrapnel Wound of the Buttocks

The veteran contends that he was a Seabee near the end of 
World War II, cleaning caves of ammunition and that he was 
involved in an explosion which resulted in a shrapnel wound 
to his buttocks.  A statement from J. Reed, United States 
Senator dated November 2004 indicates that after World War II 
was over, the veteran was sent to the Philippine Islands with 
a mission to destroy all the Japanese Ordinance that was 
found in the caves there.

The veteran's complete service medical records are not 
available; however, those service medical records available 
for review are negative for any evidence of complaints, 
treatment or a diagnosis for a shrapnel wound injury to the 
buttocks.  There is also no post-service medical evidence of 
any complaints or treatment for a shrapnel wound to the 
buttocks.  The post-service medical evidence of record is 
limited to treatment records from the VA Medical Center in 
Providence, Rhode Island.  These records show that the 
veteran has been treated for several medical conditions 
unrelated to his current claim.  However, the post-service 
medical evidence of record does not show that the veteran has 
been treated for a shrapnel wound to the buttocks or that he 
has received a diagnosis of a current disability related to a 
shrapnel wound to the buttocks.

In support of his claim, the veteran has submitted November 
2004 statements from F. Russo and P. Mucci, indicating that 
the veteran has experienced pain in his buttocks, legs and 
groin area since his discharge from active military service.  
However, neither of these veterans stated that the veteran's 
reported pain is related to a shrapnel wound injury sustained 
during active duty.

The only other evidence of a current disability related to a 
shrapnel wound injury to the buttocks is limited to the 
veteran's own statements.  While the veteran is competent to 
state that he was hit by shrapnel. Neither the veteran nor 
his friends are competent to state that the veteran's pain is 
evidence of the claimed disability since laypersons are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Genital Herpes

The veteran contends that he contracted genital herpes during 
active military duty.  He claims that he was given shots in 
his rear end for the disease while at base camp and that he 
suffered from painful outbreaks as often as every two weeks 
during service.  He also claims that after service, he 
secretly sought treatment from clinics and hospitals that 
would help him without asking for a name or address until he 
finally sought treatment from the VA Medical Center in 
Providence, Rhode Island.  See November 2004 statement.

The evidence of record shows that the veteran has been 
diagnosed with genital herpes.  July 1989 treatment reports 
from T. Morgan, MD show that the veteran took Zovirax for 
genital herpes.  An April 1993 treatment record from R. 
Rulin, MD indicates that the veteran had recurrent HSV II.  
VA examination dated June 1993 shows the veteran had a 
diagnosis of Herpes II infection on treatment.  July 2004 
treatment records from the VA Medical Center in Providence 
show a diagnosis of genital herpes and note treatment with 
chronic acyclovir.  

The evidence of record does not show that the veteran's 
genital herpes is related to his active military duty.  
Available service medical records are negative for any 
complaints, treatment or diagnosis of genital herpes or any 
other skin related condition.  Furthermore, as noted above, 
there is no evidence of herpes until 1989, several decades 
after his discharge from active duty and none of the medical 
evidence of record indicates that the veteran's genital 
herpes is in any way related to his active military duty.

The only other evidence of a relationship between the 
veteran's genital herpes and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the claimed disability since laypersons are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Hearing Loss

Although the RO granted reopening of the claim and 
adjudicated the reopened claim on the merits, the Board must 
determine on its own whether the claim should be reopened 
because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran contends that he was injured during an explosion 
while clearing out ammunition from old caves during World War 
II and that his current hearing loss disability is a result 
of the explosion.  See February 2008 Appellant's Brief.

In an unappealed June 2003 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss based 
on a finding that the condition was neither found to have 
occurred in nor was caused by service.  The veteran's claim 
to reopen was received in October 2004.  

At the time of the June 2003 decision, the evidence of record 
included the report of a May 1993 VA examination in which the 
examiner indicated that the likely explanations for the 
veteran's tinnitus and diminished hearing were degenerative 
changes, residuals of trauma, infection and presbyacusia.  
The record also included the results of a June 2003 VA 
audiological examination where the veteran was diagnosed with 
mild to moderately severe sensorineural hearing loss in the 
left and right ears, and the examiner opined that given the 
veteran's reported onset of difficulty with hearing and 
tinnitus and the review of other examinations in the file, 
the veteran's hearing loss is more likely unrelated to the 
military and more likely a natural progression due to other 
factors.

Following the June 2003 decision, the veteran submitted VA 
outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island dated from July 2003 to February 
2005.  The veteran also submitted November 2004 statements 
indicating that his hearing is very poor, as well as a 
November 2004 statement from United States Senator J. Reed, 
wherein he indicated that after World War II was over, the 
veteran was sent to the Philippine Islands with a mission to 
destroy all the Japanese Ordinance that was found in the 
caves there.  Although new, this evidence is not material in 
that it does not show that the veteran has a current hearing 
loss disability related to his active military service.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in November 2004, prior to the 
initial adjudication of the claims, the veteran was provided 
with the required notice, to include notice that he submit 
any pertinent evidence in his possession, and notice required 
under Kent, supra, regarding new and material evidence to 
reopen a previously denied claim.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a shrapnel wound injury to the 
buttocks, genital herpes or hearing loss, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). As explained below, the Board has 
determined that service connection for a shrapnel wound 
injury to the buttocks, genital herpes and hearing loss is 
not warranted. Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board acknowledges that, unfortunately, the veteran's 
complete service medical records could not be obtained from 
the National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility. Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind. It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service medical 
records, but no additional records have been located. The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. 
Such is the case with the matter at hand.

The Board notes that, besides the veteran's service medical 
records, all pertinent, available evidence has been obtained 
in this case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.

The Board also notes that although the veteran was not 
afforded VA examinations in response to his claims for 
service connection for a shrapnel wound injury to the 
buttocks and service connection for genital herpes, the 
veteran has been treated by private physicians and received 
multiple VA examinations and treatment.  However, there are 
no findings of shrapnel wounds and no opinions relating 
genital herpes to service, thus, the Board has determined 
that no such examinations are required in this case because 
the medical evidence currently of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claims. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.



ORDER

Service connection for a shrapnel wound injury to the 
buttocks is denied.

Service connection for genital herpes is denied.

Reopening of the claim for entitlement to service connection 
for hearing loss is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


